Citation Nr: 0012838	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the cervical 
spine.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to an increased initial disability evaluation 
for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956, and from September 1964 to September 1970.  
This appeal arises from May 1993 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  

In August 1997 and September 1998, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.  
Subsequently, a September 1999 rating action continued 10 
percent evaluations for the cervical spine and lumbar spine 
disorders, and "continued" a 10 percent evaluation for the 
veteran's hiatal hernia.  In this regard, the Board notes 
that on the August 1997 and September 1998 remands, the issue 
was inadvertently listed as an increased evaluation for 
hiatal hernia, "currently evaluated as 10 percent 
disabling."  Review of the record indicates that the hiatal 
hernia disability had actually been evaluated as 
noncompensably disabling at all times during this appeal.  
The Board will adjudicate the issue of the proper 
evaluation(s) below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The December 1992 VA examination demonstrated slight, if 
any, limitation of cervical spine motion.

3.  The February 2, 1999, VA examination demonstrated 
moderate limitation of cervical spine motion, but there was 
no objective evidence of additional functional loss due to 
limitation of motion in the cervical spine caused by pain 
complaints.

4.  The December 1992 VA examination demonstrated slight, if 
any, limitation of lumbar spine motion; there was no showing 
of muscle spasm or loss of lateral spine motion, and no 
neurological involvement or functional loss.

5.  The February 2, 1999, VA examination demonstrated 
moderate limitation of lumbar spine motion, but there was no 
objective evidence of severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, abnormal mobility on forced motion, 
neurological involvement, or muscle spasm, and no objective 
evidence of additional functional loss due to pain.

6.  The December 1992 VA examination found no hernia.

7.  The January 19, 1999, VA examination showed objective 
evidence of a small hiatal hernia with no gastroesophageal 
reflux; there was some dysphagia and regurgitation, but no 
persistently recurring epigastric distress, substernal, arm 
or shoulder pain; the veteran's hiatal hernia was not shown 
to be productive of considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis, cervical spine, from September 
15, 1992, to February 1, 1999, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 5290 
(1999).

2.  The criteria for an evaluation of 20 percent, and not in 
excess thereof, for degenerative arthritis, cervical spine, 
from February 2, 1999, to the present, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 5290 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis, lumbar spine, from September 15, 
1992, to February 1, 1999, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 
(1999).

4.  The criteria for an evaluation of 20 percent, and not in 
excess thereof, for degenerative arthritis, lumbar spine, 
from February 2, 1999, to the present, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 5292, 
5293, 5295 (1999).

5.  The criteria for a compensable evaluation for hiatal 
hernia from September 15, 1992, through January 18, 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Code 7346 (1999).

6.  The criteria for a 10 percent evaluation, and not in 
excess thereof, for hiatal hernia from January 19, 1999, to 
the present, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented claims which are plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1999).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Cervical Spine

Degenerative arthritis of the cervical spine was noted during 
service.  Service connection for degenerative arthritis of 
the cervical spine was granted in May 1993, with a 10 percent 
evaluation assigned from September 15, 1992.  The veteran 
seeks a higher evaluation.

The veteran's disability is evaluated under code 5290.  The 
current 10 percent evaluation contemplates slight limitation 
of cervical spine motion.  A 20 percent evaluation requires 
evidence of moderate limitation of cervical spine motion.  A 
30 percent evaluation requires evidence of severe limitation 
of cervical spine motion.  38 C.F.R. Part 4, Code 5290 
(1999).

A VA examination was conducted in December 1992.  The veteran 
reported intermittent aching of his neck.  Ranges of cervical 
spine motion were as follows:  flexion to 55 degrees; 
extension to 38 degrees; lateral flexion to 20 degrees; 
rotation to 47 degrees.  The movements were made with pain.  
X-rays showed prior surgery with laminectomy defect at C4, 
C5, C6, and narrowing of C5-6 and C6-7 with bony spurring at 
the same levels.  The impression was degenerative arthritis.

A June 1995 statement from Jeffrey J. Sketchler, M.D., is of 
record.  Dr. Sketchler noted that the veteran had a long-
standing degenerative arthritis of the entire spine, and was 
to be evaluated for possible cervical spondylosis and nerve 
root irritation.  The veteran was noted to have debilitating 
pain throughout his spine and extremities, particularly the 
left upper extremity.  

A VA orthopedic examination was conducted on February 2, 
1999.  The veteran complained of pain, weakness, and 
stiffness.  He did not take any medication for pain.  The 
veteran had a soft cervical collar and cane with him.  Ranges 
of cervical spine motion were as follows:  flexion to 20 
degrees; extension to 30 degrees; lateral flexion to 4 
degrees; rotation to 20 degrees.  The examiner described 
"extremely painful motions, rather exaggerated, and 
tenderness to very light palpation."  The examiner noted no 
muscle spasm, and no gross postural abnormality or gross 
neurological deficits.  Cervical spine showed degenerative 
changes at the bodies of C4 and C5, but the X-rays did not 
show significant narrowing of the spaces between C5 and C6, 
and C6 and C7.  Osteoporosis was noted.  The examiner 
diagnosed degenerative joint disease of the cervical spine, 
and noted that the veteran complained of pain, which appeared 
to be exaggerated, with any motion and with even light 
palpation. 

The December 1992 examination findings do not provide a basis 
for an evaluation in excess of 10 percent.  The range of 
cervical spine motion noted on that examination reflected 
only slight, if any, loss of motion.  While the veteran 
reported complaints of pain, these complaints of pain did not 
warrant a rating in excess of the assigned 10 percent under 
38 C.F.R. §§ 4.40 and 4.45 because the examination findings 
did not substantiate additional range-of-motion loss in the 
cervical spine, due to pain attributable to the service-
connected arthritis, on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination.  
Given the medical findings which did not reflect range of 
motion deficits that came close to the requirements for a 
rating in excess of 10 percent, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the cervical spine caused by pain complaints based on that 
examination.

The February 1999 examination report demonstrated moderate 
limitation of cervical spine motion, particularly flexion 
which was measured at 20 degrees.  This warrants a 20 percent 
evaluation under code 5290.  The severe limitation of motion 
which is required for a 30 percent evaluation was not shown.  
38 C.F.R. Part 4, Code 5290 (1999).

While the veteran reported complaints of pain, these 
complaints of pain do not warrant a rating in excess of 20 
percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range-
of-motion loss in the cervical spine, due to pain 
attributable to the service-connected arthritis, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  Given the medical findings 
which did not reflect range of motion deficits that came 
close to the requirements for a rating in excess of 20 
percent, and the examiner's statement that the veteran's 
complaints of pain appeared to be exaggerated, the Board 
finds that a preponderance of the evidence is against a 
finding of "additional functional loss" due to limitation of 
motion in the cervical spine caused by pain complaints on the 
recent examination.

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected degenerative 
arthritis, cervical spine, merits a 10 percent evaluation for 
the period from September 15, 1992, to February 1, 1999, and 
a 20 percent evaluation, and not in excess thereof, from 
February 2, 1999, to the present.  38 C.F.R. Part 4, Code 
5290 (1999).  See Fenderson, supra.  

Lumbar Spine

Degenerative arthritis of the lumbar spine was noted during 
service.  Service connection for degenerative arthritis of 
the lumbar spine was granted in May 1993, with a 10 percent 
evaluation assigned from September 15, 1992.  The veteran 
seeks a higher evaluation.

The veteran's lower back disorder is rated under codes 5010 
and 5292.  Under code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation, moderate limitation of motion warrants a 20 
percent evaluation, and severe limitation of motion warrants 
a 40 percent evaluation.  38 C.F.R. Part 4, Code 5292 (1999).  
Under code 5295, a 10 percent evaluation requires 
characteristic pain on motion, and a 20 percent evaluation 
requires muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation requires 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (1999).

A VA examination was conducted in December 1992.  The veteran 
reported intermittent aching of his back.  Ranges of lumbar 
spine motion were as follows:  flexion to 92 degrees; 
extension to 30 degrees; lateral flexion to 32 degrees; 
rotation to 20 degrees.  The movements were made with pain.  
X-rays showed prior generalized bony spurring and generalized 
degenerative joint disease throughout the lumbar spine.  The 
impression was degenerative arthritis.

Dr. Sketchler's June 1995 statement noted that the veteran 
had a long-standing degenerative arthritis of the entire 
spine, with debilitating pain throughout his spine and 
extremities.  

A VA orthopedic examination was conducted on February 2, 
1999.  The veteran complained of pain, weakness, and 
stiffness.  He did not take any medication for pain.  The 
veteran had a cane with him.  Ranges of lumbar spine motion 
were as follows:  flexion to 44 degrees; extension to 60 
degrees; lateral flexion to 8 degrees; rotation to 4 degrees.  
The examiner described "extremely painful motions, rather 
exaggerated, and tenderness to very light palpation."  The 
examiner noted no muscle spasm, and no gross postural 
abnormality or gross neurological deficits.  Lumbar spine 
films showed degenerative chagnes, and a significant 
narrowing of the intervertebral spaces, especially at L1-2, 
and L2-3.  Osteoporosis was noted.  The examiner diagnosed 
degenerative joint disease of the lumbar spine, and noted 
that the veteran complained of pain, which appeared to be 
exaggerated, with any motion and with even light palpation. 

The December 1992 examination findings do not provide a basis 
for an evaluation in excess of 10 percent under code 5292.  
The range of lumbar spine motion noted on that examination 
reflected only slight, if any, loss of motion.  Without 
objective evidence of muscle spasm or loss of lateral spine 
motion, there is no basis for a higher evaluation under code 
5295.  38 C.F.R. Part 4, Code 5295 (1999).  Similarly, there 
is no neurological involvement or muscle spasm which would 
support a higher evaluation under code 5293.  38 C.F.R. Part 
4, Code 5293 (1999).  While the veteran reported complaints 
of pain, these complaints of pain did not warrant a rating in 
excess of the assigned 10 percent under 38 C.F.R. §§ 4.40 and 
4.45 because the examination findings did not substantiate 
additional range-of-motion loss in the lumbar spine, due to 
pain attributable to the service-connected arthritis, on use 
or during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  Given the medical findings 
which did not reflect range of motion deficits that came 
close to the requirements for a rating in excess of 10 
percent, the Board finds that a preponderance of the evidence 
is against a finding of "additional functional loss" due to 
limitation of motion in the lumbar spine caused by pain 
complaints based on that examination.

The February 1999 examination report demonstrated moderate 
limitation of lumbar spine motion, particularly flexion which 
was measured at 44 degrees.  This warrants a 20 percent 
evaluation under code 5292.  The severe limitation of motion 
which is required for a 40 percent evaluation was not shown.  
38 C.F.R. Part 4, Code 5292 (1999).

The February 1999 examination report does not demonstrate 
objective evidence of severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, or abnormal mobility on forced motion, 
which are required for a 40 percent evaluation under code 
5295.  38 C.F.R. Part 4, Code 5295 (1999).  Similarly, there 
is no neurological involvement or muscle spasm which would 
support a higher evaluation under code 5293.  38 C.F.R. Part 
4, Code 5293 (1999).

While the veteran reported complaints of pain, these 
complaints of pain do not warrant a rating in excess of 20 
percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range-
of-motion loss in the cervical spine, due to pain 
attributable to the service-connected arthritis, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  Given the medical findings 
which did not reflect range of motion deficits that came 
close to the requirements for a rating in excess of 20 
percent, and the examiner's statement that the veteran's 
complaints of pain appeared to be exaggerated, the Board 
finds that a preponderance of the evidence is against a 
finding of "additional functional loss" due to limitation of 
motion in the lumbar spine caused by pain complaints on the 
recent examination.

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected degenerative 
arthritis, lumbar spine, merits a 10 percent evaluation for 
the period from September 15, 1992, to February 1, 1999, and 
a 20 percent evaluation, and not in excess thereof, from 
February 2, 1999, to the present.  38 C.F.R. Part 4, Code 
5292 (1999).  See Fenderson, supra.  

Hiatal Hernia

A small hiatal hernia was demonstrated during service in 
1970.  Service connection for hiatal hernia was granted in 
May 1993, and a noncompensable evaluation was assigned from 
September 15, 1992.

The highest rating provided by the VA Schedule for Rating 
Disabilities for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  The 
30 percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
10 percent rating contemplates two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. § 
4.114, Diagnostic Code 7346 (1999).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

A VA general medical examination was conducted in December 
1992.  Examination of the digestive system found no hernia.

A VA examination was conducted on January 19, 1999.  The 
veteran reported occasional dysphasia, but no epigastric pain 
or associated substernal or arm pain.  There was no 
hematemesis, melena, anemia, or weight gain.  Some 
regurgitation was noted.  Upper gastrointestinal series 
showed small hiatal hernia.  There was no reflux seen 
radiologically.  

The December 1992 examination findings do not provide a basis 
for a compensable evaluation at that time.  The examiner 
report indicated that no hernia was found; thus, the 
requirements for a compensable evaluation under code 7346 
were not met.  38 C.F.R. §§ 4.31, 4.114, Diagnostic Code 7346 
(1999).  

The January 1999 examination findings indicate that the 
veteran now meets the criteria for a 10 percent evaluation.  
The veteran's service connected hiatal hernia is manifested 
by objective evidence of a small hiatal hernia with no 
gastroesophageal reflux; there was some dysphagia and 
regurgitation, but no persistently recurring epigastric 
distress, substernal, arm or shoulder pain; the veteran's 
hiatal hernia was not shown to be productive of considerable 
impairment of health.

There is also no showing of vomiting, hematemesis, material 
weight loss, or melena with moderate anemia which would 
support a higher evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (1999).  

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected hiatal hernia merits 
a noncompensable evaluation for the period from September 15, 
1992, to January 18, 1999, and a 10 percent evaluation, and 
not in excess thereof, from January 19, 1999, to the present.  
38 C.F.R. Part 4, Code 5292 (1999).  See Fenderson, supra.





	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 10 percent for degenerative 
arthritis, cervical spine, from September 15, 1992, to 
February 1, 1999, is denied.

An evaluation of 20 percent, and not in excess thereof, for 
degenerative arthritis, cervical spine, from February 2, 
1999, to the present, is granted.

An evaluation in excess of 10 percent for degenerative 
arthritis, lumbar spine, from September 15, 1992, to February 
1, 1999, is denied.

An evaluation of 20 percent, and not in excess thereof, for 
degenerative arthritis, lumbar spine, from February 2, 1999, 
to the present, is granted.

A compensable evaluation for hiatal hernia from September 15, 
1992, through January 18, 1999, is denied.

A 10 percent evaluation, and not in excess thereof, for 
hiatal hernia from January 19, 1999, to the present, is 
granted. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

